


Exhibit 10.1




ASSET PURCHASE AGREEMENT




THIS ASSET PURCHASE AGREEMENT (this “Agreement”) is made and entered into as of
July 31, 2012, by and between Visualant, Inc., a Nevada corporation (the
“Purchaser”), and Javelin LLC, a Washington limited liability company (the
“Seller”).




WHEREAS, the Seller desires to sell and the Purchaser desires to purchase
certain assets, properties, and rights of the Seller;




NOW, THEREFORE, in consideration of the covenants, agreements, representations,
and warranties contained in this Agreement, the parties hereto hereby agree as
follows:




ARTICLE  I.

PURCHASE AND SALE OF ASSETS; PURCHASE PRICE; CLOSING




1.1       Purchase and Sale of Assets. Subject to the terms and conditions of
this Agreement, on the Closing Date (as defined herein), the Seller shall sell,
transfer, convey, assign, and deliver to the Purchaser, and the Purchaser shall
purchase, acquire, and accept from the Seller, the following assets (the
“Transferred Assets”):




(a)        All of the Seller’s right, title, and interest in and to the assets
listed on Schedule A attached hereto and incorporated herein by this reference.




1.2       Excluded Assets.  Notwithstanding any other provision of this
Agreement, the Seller shall retain and shall not transfer to Purchaser the
following assets (the “Excluded Assets”):




(a)        All assets not specifically set forth in Schedule A attached hereto
and incorporated herein by this reference.




It is understood and agreed that nothing in this agreement shall impair or limit
the continuing operation of the Javelin to perform  projects services for
clients unrelated to Visualant which activities are specifically excluded from
this agreement.  Furthermore, the Javelin may, from time to time and pursuant to
this agreement perform business development work for Visualant.




1.3       No Assumption of Liabilities or Obligations.  Notwithstanding anything
to the contrary in this Agreement, the Purchaser shall not assume any
liabilities or obligations of the Seller and nothing herein shall be construed
as imposing any liability or obligation upon the Purchaser other than those
specifically provided for herein.




1.4       Purchase Price.




--------------------------------------------------------------------------------




(a)        In consideration of delivering the assets/stock the Sellers shall be
issued, in the aggregate, One Million Two Hundred and Fifty Thousand Shares
(1,250,000) of common stock of Visualant at the Closing.




(b)       The sum of One Hundred Thousand Dollars ($100,000) which be paid as
follows:




i)          Twenty Thousand Dollars ($20,000) at closing.




ii)         Twenty Thousand Dollars ($20,000) every sixty days post-closing for
a total of four additional payments totaling Eighty Thousand Dollars ($80,000).




1.5       Allocation of Purchase Price.  The Purchase Price shall be allocated
among the Transferred Assets in the manner set forth in a schedule to be
delivered by the Purchaser to the Seller on or before the Closing Date.  Neither
the Purchaser nor the Seller shall, in connection with any tax return, any
refund claim, any litigation or investigation or otherwise, take any position
with respect to the allocation of the Purchase Price which is inconsistent with
the manner of allocation provided in such schedule.




2.0       Additional Consideration.  In addition, Visualant shall enter into a
business development agreement with Javelin in Visualant’s standard form
(subject to negotiation and revision by the parties) which shall provide Javelin
with a commission of 10% (ten percent) on the gross margin received by Visualant
as a result of Javelin’s business development activities. This agreement shall
be executed simultaneous with closing of this agreement




ARTICLE  II.

REPRESENTATIONS AND WARRANTIES OF THE SELLER




Except as otherwise set forth in the schedules attached to this Agreement by
reference to specific sections of this Agreement (hereinafter collectively
referred to as the “Disclosure Schedule”), the Seller represents and warrants to
the Purchaser as set forth below:




2.1       Organization and Good Standing.




(a)        Seller.  The Seller is a limited liability company duly organized,
validly existing, and in good standing under the laws of the State of Washington
and is duly qualified to transact business as a limited liability company and is
in good standing in every jurisdiction in which the conduct of its business
requires it to be so qualified.




2.2       Authorization, etc.  The Seller has full corporate power and authority
to enter into this Agreement, all exhibits and schedules hereto, and all
agreements contemplated herein (this Agreement and all such exhibits, schedules,
and other agreements being collectively referred to herein as the “Acquisition
Documents”), to perform its obligations hereunder and thereunder, to transfer
the Transferred Assets, and to carry out the transactions contemplated hereby
and thereby.




2.3       Title to Transferred Assets.  The Seller owns and has good and
marketable title to all Transferred Assets, free and clear of all Liens.




- 2 -

--------------------------------------------------------------------------------




2.4       No Violation.  None of (i) the execution and delivery of this
Agreement or any of the other Acquisition Documents by the Seller, (ii) the
performance by the Seller of its obligations hereunder or thereunder, (iii) the
consummation of the transactions contemplated hereby or thereby after the
Closing, will (A) violate any provision of the Certificate of Formation or the
Limited Liability Company Agreement of the Seller; (B) violate, or be in
conflict with, or constitute a default under or breach of, or permit the
termination of, or cause the acceleration of the maturity of, any indenture,
mortgage, contract, commitment, debt or obligation of the Seller, which
violation, conflict, default, breach, termination, or acceleration, either
individually or in the aggregate with all other such violations, conflicts,
defaults, breaches, terminations, and accelerations, would have a material
adverse effect on the operations, business, assets, or financial condition or
the Seller or the Transferred Assets; (C) except for the consent of its members,
require the consent of any other party to or result in the creation or
imposition of any Lien upon any property or assets of the Seller or the
Transferred Assets under any indenture, mortgage contract, commitment, debt or
obligation of or to which the Seller is a party or by which the Seller is bound;
(D) violate any statute, law, judgment, decree, order, regulation, or rule of
any court or governmental authority to which the Seller or the Transferred
Assets is subject.




2.5       Consents and Approvals of Governmental Authorities.  No consent,
approval, or authorization of, or declaration, filing, or registration with, any
governmental or regulatory authority is required to be made or obtained by the
Seller in connection with the execution, delivery, and performance of this
Agreement or any of the other Acquisition Documents by the Seller.




2.7       Litigation.  The Seller is not subject to any judgment, order, or
decree entered in any lawsuit or proceeding that has materially adversely
affected, or that can reasonably be expected to materially adversely affect, the
transactions contemplated by this Agreement, the Seller, or the Transferred
Assets, including, without limitation, the Seller’s business practices and its
ability to acquire any property or conduct business in any way.




2.8       Compliance with Laws.  The Seller is not in violation of, has not been
charged with any violation of, or, to the best of its knowledge, is not under
any investigation with respect to any charge concerning any violation of any
Requirements of Law, in which such violation either singly or in the aggregate
with other violations would have a material adverse effect upon the operations,
assets, business or financial condition of the Seller.  The Seller is not in
default with respect to any order, writ, injunction, or decree of any court,
agency, or instrumentality. Without limiting the generality of the foregoing,
the Seller is in compliance with (A) all Requirements of Law promulgated by the
Occupational Safety and Health Administration, and (B) all environmental
Requirements of Law.




2.9       Licenses, Permits, and Authorizations.  The Seller has all approvals,
authorizations, consents, licenses, franchises, orders, and other permits
(collectively, “Licenses”) of (i) any governmental or regulatory agency, whether
federal, state, local or foreign, and (ii) all trade or industry associations,
required to permit it to carry on its business as presently conducted, all of
which are in full force and effect. Schedule 2.9 hereto sets forth all such
Licenses required for the operation of the business of the Seller.




- 3 -

--------------------------------------------------------------------------------




2.10     Disclosure of Confidential Information.  The Seller has fully
disclosed, or will disclose to the Purchaser, on or before the Closing Date, all
processes, inventions, recipes, methods, formulas, plans, drawings, customer
lists, secret information, recipes, and know-how (whether secret or not) known
to them or in their possession and usable by the Seller in connection with its
business as now conducted or proposed to be conducted.




2.11     Absence of Undisclosed Liabilities.  The Seller does not have any
material debt, liability, or obligation of any nature, whether known or unknown,
or fixed, absolute, accrued, contingent, or otherwise, except those which (i)
have been specifically disclosed in the Disclosure Schedule hereto by reference
to the specific section of this Agreement to which such disclosure relates, or
(ii) have been incurred since October 1, 2010 in the ordinary course of business
in amounts and for terms consistent, individually and in the aggregate, with the
Seller’s past practice.




2.12     Disclosure.  No representation or warranty by the Seller in this
Agreement or any of the other Acquisition Documents (including, without
limitation, the Disclosure Schedule), contains or will contain any untrue
statement of a material fact or omits or will omit to state any material fact
necessary to make the statements herein or therein not misleading.  There is no
fact known to the Seller that materially adversely affects, or that might in the
future materially adversely affect, the operations, business, assets,
properties, or condition, financial or otherwise, of the Seller that has not
been set forth in this Agreement or the Disclosure Schedule.




2.13     Brokerage.  No broker or finder has acted directly or indirectly for
the Seller or any of their Affiliates in connection with this Agreement or the
transactions contemplated hereby, and no broker or finder is entitled to any
brokerage or finder’s fee or other commission in respect thereof based in any
way on the actions or statements of, or agreements, arrangements, or
understandings made with the Seller or any of its Affiliates.




ARTICLE  III

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER




The Purchaser hereby represents and warrants to the Seller as set forth below:




3.1       Corporate Organization, etc.  The Purchaser is on the date hereof, and
will be on the Closing Date, a corporation duly organized, validly existing and
in good standing under the laws of the State of Nevada.




3.2       Authorization, etc.  The Purchaser has full corporate power and
authority to enter into this Agreement and the other Acquisition Documents to
which it is or will be a party, to perform its obligations hereunder and
thereunder, and to carry out the transactions contemplated hereby and thereby.
 The Board of Directors of the Purchaser has taken, or will take before the
Closing Date, all actions required by law, its Certificate of Incorporation, its
By-Laws or otherwise to authorize (i) the execution and delivery of this
Agreement and the other Acquisition Documents and (ii) the performance of its
obligations hereunder and thereunder.  This Agreement has been duly executed and
delivered by the Purchaser and, upon the execution and delivery of the remaining
Acquisition Documents by a duly authorized officer of the Purchaser, the
remaining Acquisition Documents will have been duly executed and delivered by
the




- 4 -

--------------------------------------------------------------------------------




Purchaser, and this Agreement is, and such other Acquisition Documents will be,
upon due execution and delivery thereof, the legal, valid, and binding
obligations of the Purchaser, enforceable according to their terms (A) as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium, or similar laws now or hereafter in effect relating to creditors’
rights, and (B) that the remedy of specific enforcement and injunctive and other
forms of equitable relief may be subject to equitable defenses and to the
discretion of the court before which any proceeding therefor may be brought.




3.3       No Violation.  None of (i) the execution and delivery of this
Agreement or any other Acquisition Document by the Purchaser, (ii) the
performance by the Purchaser of its obligations hereunder or thereunder, or
(iii) the consummation of the transactions contemplated hereby or thereby will
(A) violate any provision of the Certificate of Incorporation or By-Laws of the
Purchaser, (B) violate, or be in conflict with, or permit the termination of, or
constitute a default under or breach of, or cause the acceleration of the
maturity of, any contract, debt, or other obligation of the Purchaser, which
violation, conflict, default, breach, termination or acceleration, either
individually or in the aggregate with all other such violations, conflicts,
defaults, breaches, terminations and accelerations, would have a material
adverse effect on the business, assets or financial condition of the Purchaser,
(C) except as set forth in Schedule 3.3 hereof, require the consent of any other
party to, or result in the creation or imposition of any Lien upon any property
or assets of the Purchaser under any agreement or commitment to which the
Purchaser is a party or by which the Purchaser is bound, or (D) to the best
knowledge and belief of the Purchaser, violate any statute or law or any
judgment, decree, order, regulation, or rule of any court or governmental
authority to which the Purchaser is subject.




3.4       Litigation.  There is no action pending or, to the best knowledge and
belief of the Purchaser, threatened against the Purchaser, or any properties or
rights of the Purchaser, that questions or challenges the validity of this
Agreement or any of the other Acquisition Documents, nor any action taken or to
be taken by the Purchaser pursuant hereto or thereto or in connection with the
transactions contemplated hereby or thereby and the Purchaser does not know of
any such action, proceeding, or investigation that may be asserted.




3.5       Disclosure.  No representation or warranty by the Purchaser in this
Agreement contains or will contain any untrue statement of a material fact or
omits or will omit to state any material fact necessary to make the statements
herein not misleading.




3.6       Brokerage.  No broker or finder has acted directly or indirectly for
the Purchaser or its Affiliates in connection with this Agreement or the
transactions contemplated hereby, and no broker or finder is entitled to any
brokerage or finder’s fee or other commission in respect thereof based in any
way on the actions or statements of, or the agreements, arrangements, or
understandings made with the Purchaser or its Affiliates.




ARTICLE  V

CONDITIONS TO PURCHASER’S OBLIGATIONS




The obligation of the Purchaser under this Agreement to consummate the Closing
on the Closing Date shall be subject to the satisfaction, on or before the
Closing Date, of each of the following conditions:




- 5 -

--------------------------------------------------------------------------------




5.1       Representations and Warranties True.  The representations and
warranties of the Seller contained herein, in the other Acquisition Documents
(including, without limitation, all schedules and exhibits hereto and thereto)
and in all certificates and documents delivered by the Seller shall be true and
accurate as of the Closing Date, except for changes permitted or contemplated by
this Agreement.




5.2       Performance.  The Seller shall have performed and complied in all
material respects with all agreements, obligations, and conditions required by
this Agreement or the other Acquisition Documents to be performed or complied
with by them on or before the Closing Date.




5.3       Consents.  All filings with and consents from government agencies and
third parties required to consummate the transactions contemplated hereby and by
the other Acquisition Documents shall have been made or obtained except to the
extent that making any such filing or obtaining any such consent has been waived
in writing by the Purchaser or the failure to obtain any such consent or make
any such filing would not have a material adverse effect on the assets,
properties, operations, business, or condition, financial or otherwise, of the
Seller or the transactions contemplated hereby or by the other Acquisition
Documents.




5.4       Certificates of the Seller.  The Seller shall have furnished such
certificates of its officers and others as may reasonably be required by the
Purchaser to evidence compliance with the conditions set forth in this Article
5.




ARTICLE  VI

CONDITIONS TO SELLER’S OBLIGATIONS




The obligation of the Seller under this Agreement to consummate the Closing on
the Closing Date shall be subject to the satisfaction, on or before the Closing
Date, of each of the following conditions.




6.1       Representations and Warranties True.  The representations and
warranties of the Purchaser contained herein, in the other Acquisition Documents
(including, without limitation, all schedules and exhibits hereto and thereto),
and in all certificates and documents delivered by the Purchaser, shall be true
and accurate as of the Closing Date, except for changes permitted or
contemplated by this Agreement.




6.2       Performance.  The Purchaser shall have performed and complied in all
material respects with all agreements, obligations, and conditions required by
this Agreement to be performed or complied with by it on or before the Closing
Date.




6.3       Consents.  All filings with and consents from government agencies
required to consummate the transactions contemplated hereby shall have been made
or obtained unless the failure to obtain any such consent or make any such
filing would not have an adverse effect on the assets, properties, operations,
business or conditions, financial or otherwise, of the Seller or the
transactions contemplated hereby or by any other Acquisition Document.




- 6 -

--------------------------------------------------------------------------------




6.4       Certificates.  The Purchaser shall have furnished such certificates of
its officers to evidence compliance with the conditions set forth in this
Article 6 as may be reasonably requested by the Seller.




ARTICLE  VII

CLOSING; CLOSING DATE




7.1       Closing.  The closing (the “Closing”) will be held at the offices of
Visualant, Inc. at  3:00PM on July 31, 2012, or at such other time and place as
the parties hereto may mutually agree upon in writing (the “Closing Date”), at
which Closing the documents and instruments referred to in Articles V and VI
hereof will be delivered by the parties.




ARTICLE  VIII

CERTAIN POST-CLOSING COVENANTS




8.1       Non-Competition.




(a)       The Purchaser and the Seller agree that the Purchase Price was fixed
on the basis that the transfer of the Transferred Assets to the Purchaser would
provide the Purchaser with the full benefit and good will of the Seller as it
existed on the Closing Date. The Seller acknowledges that it is proper for the
Purchaser to have assurance that the value of the Transferred Assets will not be
diminished by acts of the Seller after the Closing Date. Accordingly, the Seller
covenants and agrees that, commencing on the Closing Date and ending on  July
31, 2016, it will not (i) directly or indirectly compete with, or own, manage,
operate, or control or participate in the ownership, management, operation or
control of, or provide consulting services to, any business, firm, corporation,
partnership, person, proprietorship or other entity which is conducting any
business which competes with the Spectral Pattern Matching (“SPM”) business of
the Seller as constituted on the Closing Date or as constituted thereafter
before July 31, 2016 to the extent reflecting a reasonable extension of the
Seller’s line or lines of business as constituted on the Closing Date (the
“Restricted Business”), except that the work of the Javelin and its principals
involving optics and photonics may continue without constraint insofar as it
does not compete with SPM.  The foregoing provisions shall not apply to
investments in shares of stock of a corporation traded on a national securities
exchange or on the national over-the-counter market which shall have an
aggregate market value, at the time of acquisition, of less than two per cent of
the outstanding shares of such stock of such corporation.




(b)       If the Seller commits a breach, or threatens to commit a breach, of
any of the provisions of this Section 8.1, the Purchaser shall have the right
and remedy, in addition to any others, to have the provisions of this Section
8.3 specifically enforced by any court having equity jurisdiction, together with
an accounting therefor, it being acknowledged and understood by the Seller that
any such breach or threatened breach will cause irreparable injury to the
Purchaser and that money damages will not provide an adequate remedy therefor.




- 7 -

--------------------------------------------------------------------------------




ARTICLE IX

INDEMNIFICATION




9.1       Survival.  Notwithstanding (i) the making of this Agreement, (ii) any
examination made by or on behalf of the parties hereto, and (iii) the Closing
hereunder, (A) the representations and warranties of the parties contained
herein or in any certificate or other document delivered pursuant hereto or in
connection herewith shall survive until the fifth anniversary of the Closing
Date, except for those representations and, shall survive until expiration of
the applicable statute of limitations for the underlying cause of action and (B)
the covenants and agreements required to be performed after the Closing pursuant
to any provision of this Agreement, including this Article 9, shall survive
until fully performed or fulfilled. No action for indemnification pursuant to
Sections 9.2(c) or 9.3(c) may be brought after the applicable expiration date,
provided, however, that if before such date one party hereto has notified the
other party hereto of a claim for indemnity hereunder (whether or not formal
legal action shall have been commenced based upon such claim), such claim shall
continue to be subject to indemnification in accordance herewith.




9.2       Indemnification by the Seller.  The Seller, its successors, and
assigns shall indemnify and hold the Purchaser and its successors and assigns
harmless in respect of any and all claims, losses, damages, liabilities, and
expenses (including, without limitation, settlement costs and legal, accounting,
and other expenses in connection therewith) (collectively, the “Damages”)
incurred by the Purchaser and its successors and assigns in connection with each
and all of the following.




(a)       Any claim by any person or other entity for any broker’s or finder’s
fee or similar fee charged for commission that arises from any action,
statement, or commitment made by the Seller or its agents or Affiliates.




(b)       Any breach or other failure to perform any covenant, agreement, or
obligation of the Seller contained in this Agreement, any other Acquisition
Document or any other instrument, including all certificates, contemplated
hereby or thereby.




9.3       Indemnification by the Purchaser.  The Purchaser and its successors
and assigns shall indemnify the Seller and its successors and assigns in respect
of any and all Damages incurred by the Seller and its successors and assigns in
connection with each and all of the following.




(a)       The claim by any person for any broker’s or finder’s fee or similar
fee charged for commission that arises from any actions, statements, or
commitments made by the Purchaser or its agents or Affiliates.




(b)       The breach or other failure to perform any covenant, agreement, or
obligation of the Purchaser contained in this Agreement or any other Acquisition
Document or any other instrument, including all certificates contemplated hereby
or thereby.




(c)       Any breach of any representation or warranty by the Purchaser
contained in this Agreement or any other Acquisition Document or any other
instrument, including all certificates, contemplated hereby or thereby but only
to the extent that the Damages arising in connection with such breaches exceed
the value of this transaction in the aggregate.




- 8 -

--------------------------------------------------------------------------------




9.4       Notice and Defense of Claim.  Whenever any claim shall arise for
indemnification hereunder, the party entitled to indemnification (the
“Indemnified Party”) shall provide written notice to the other party (the
“Indemnifying Party”) within 60 (sixty) days of becoming aware of the right to
indemnification and, as expeditiously as possible thereafter, the facts
constituting the basis for such claim. In connection with any claim giving rise
to indemnity hereunder, resulting from or arising out of any claim or legal
proceeding by a person who is not a party to this Agreement, the Indemnifying
Party, at its sole cost and expense and upon written notice to the Indemnified
Party, may assume the defense of any such claim or legal proceeding with counsel
reasonably satisfactory to the Indemnified Party. The Indemnified Party shall be
entitled to participate in the defense of any such action, with its counsel and
at its own expense. If the Indemnifying Party does not assume the defense of any
such claim or litigation resulting therefrom, the Indemnified Party may, but
shall not be obligated to, defend against such claim or litigation in such
manner as it may deem appropriate including, but not limited to, settling such
claim or litigation, after giving notice of it to the Indemnifying Party, on
such terms as the Indemnified Party may deem appropriate and no action taken by
the Indemnified Party in accordance with such defense and settlement shall
relieve the Indemnifying Party of its indemnification obligations herein
provided with respect to any Damages resulting therefrom.




ARTICLE  XI

OTHER AGREEMENTS




11.1     Amendment and Modification; Waiver of Compliance.  Subject to the
applicable law, this Agreement may be amended, modified, and supplemented only
by written agreement signed by the Purchaser and the Seller. Any failure by any
party to this Agreement to comply with any obligation, covenant, agreement, or
condition contained herein may be expressly waived in writing by the other
parties hereto, but such waiver or failure to insist upon strict compliance
shall not operate as a waiver of, or estoppel with respect to, any subsequent or
other failure. Whenever this Agreement requires or permits consent by or on
behalf of any party hereto, such consent shall be given in a manner consistent
with the requirements for a waiver of compliance as set forth in this Section
11.1.




11.2     Fees and Expenses.  Except as otherwise provided herein, each of the
parties hereto will pay its own fees and expenses (including attorneys’ and
accountants’ fees, legal costs, and expenses) incurred in connection with this
Agreement, the other Acquisition Documents and the consummation of the
transactions contemplated hereby and thereby.




11.3     Notices.  All notices, requests, demands, and other communications
required or permitted hereunder shall be in writing and shall be deemed to have
been given if delivered by hand, overnight courier, or mailed certified or
registered mail with postage prepaid as follows.




 

(a)

If to the Purchaser, to:

Visualant, Inc.
500 Union Street, Suite 406
Seattle, WA 98101
Attention: Ron Erickson




- 9 -

--------------------------------------------------------------------------------




 

(b)

If to the Seller, to:

Javelin LLC
1080 West Ewing Place #A-7
Seattle, WA 98119
Attention: Peter Purdy




 

 

With a copy to:

Javelin LLC
1080 West Ewing Place, #A-7
Seattle, WA 98119
Attention: Matthew Creedican




11.4     Public Announcements.  Neither the Purchaser nor the Seller nor the
representatives of any of them shall make any public announcement with respect
to this Agreement, the other Acquisition Documents, or the transactions
contemplated hereby or thereby without the prior written consent of the other
parties.




11.5     Assignment.  This Agreement and all of the provisions hereof shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns, but neither this Agreement nor any of the
rights, interest, or obligations hereunder shall be assigned by any of the
parties hereto without the prior written consent of all the other parties.




11.6     Governing Law.  This Agreement and the legal relations between the
parties hereto shall be governed by, and construed in accordance with, the laws
of the State of Nevada, without reference to the conflict of laws principles
thereof.




11.7     Counterparts.  This Agreement may be executed simultaneously in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.




11.8     Headings.  The headings contained in this Agreement are inserted for
convenience only and shall not constitute a part hereof.




11.9     Entire Agreement.  This Agreement, including the Disclosure Schedule,
the exhibits hereto and other documents referred to herein which form a part
hereof, embody the entire agreement and understanding of the parties hereto in
respect of the subject matter contained herein and supersede all prior
agreements and understandings between the parties with respect to such subject
matter, including, by way of illustration and not by limitation, any term sheet
agreed to by the parties hereto prior to the date hereof. There are no
restrictions, promises, warranties, covenants, or undertakings other than those
expressly set forth or referred to herein.




11.10   Definitional Provisions.  All terms defined in this Agreement shall have
such defined meanings when used in any exhibit, schedule, or any certificate or
other document made or delivered pursuant hereto or thereto, unless otherwise
defined therein.




[Signatures on following page]




- 10 -

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed on the day and year first above stated.







/s/ Ron Erickson

By: Ron Erickson

Chief Executive Officer

Visualant, Inc.

Date: July 31, 2012







AGREED AND ACCEPTED:




Javelin LLC




/s/ Peter Purdy

By: Peter Purdy

Manager

Date: July 31, 2012




/s/ Matthew Creedican

By: Matthew Creedican

Manager

Date: July 31, 2012




- 11 -

--------------------------------------------------------------------------------




SCHEDULE A




List of Transferred Assets




1.1       Assets To Be Acquired.  The assets to be acquired include, but are not
limited, to the following:




 

a.

All licenses to the Visualant technology which is definitively described to
include the intellectual property explicitly described in the seven provisional
patent applications and the three full patent applications of the Company.

 

 

 

 

b.

All intellectual property relating to the aforementioned Visualant technology

 

 

 

 

c.

All trade secrets and know how relating to the aforementioned Visualant
technology




1.2       Excluded Assets.  The assets to be excluded are as follows:




 

a.

None




- 12 -

--------------------------------------------------------------------------------




Seller’s Disclosure Schedule




None




- 13 -

--------------------------------------------------------------------------------